DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
In response to the Restriction Requirement dated May 31, 2022, Applicant hereby elects Group I, including at least claims 1-4, 11-14, and 20, without traverse.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claims 2 and 12,  Claim recites the limitation, i.e. … a first portion of the object classes of the target domain overlap the object classes of the source domain, and a second portion of the object classes of the target domain do not overlap the object classes of the source domain.. It is not clear what is “a first portion of the object classes of the target domain” and “a second portion of the object classes of the target domain”. How a first portion and second portion are defied form the object classes of the target domain. The term “about to” in claim is a relative term which renders the claim indefinite form . The term “about to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 Therefore claims are consider to be indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 11-14, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance (available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process (method claims 1-4) and a product (apparatus claims 8-20).
Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Representative claims 1, 11 and 20 is copied below, with the limitations belonging to an abstract idea highlighted in bold.
1. A recognizer, comprising: a shared encoder configured to extract a feature of an input image in a source domain and a target domain; and a shared decoder configured to classify a class of an object included in the input image based on the feature of the input image, in the source domain and the target domain, wherein a set of object classes of the source domain and a set of object classes of the target domain differ from each other.
11. A method, comprising: extracting a feature of an input image in a source domain and a target domain; classifying a class of an object included in the input image based on the feature of the input image, in the source domain and the target domain; and outputting the class of the object, wherein a set of object classes of the source domain and a set of object classes of the target domain differ from each other.
20. A non-transitory computer-readable medium storage medium storing instructions that, when executed by a computer, cause the processor to perform the method of claim 11.

	Considering Prong 1 of the 101 analysis, the limitations highlighted above in bold in claims 1, 11 and 20 recite an abstract idea, in particular a mental process, a set of concepts that may be performed in the human mind (such may include observations, evaluations, judgments, and opinions, for instance).  In this case, the steps of: 
extract a feature of an input image in a source domain and a target domain (observations and evaluations), classify a class of an object included in the input image based on the feature of the input image, in the source domain and the target domain, wherein a set of object classes of the source domain and a set of object classes of the target domain differ from each other (judgments, and opinions), are all mental processes which could be done by a normal human mind.  Therefore, the highlighted steps in the claims above recite an abstract idea at Prong 1 of the 101 analysis.
Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application.  This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
	In claim 1 above, the additional elements in the claim have been left in normal font.  They include the use of a processor, a memory device for storage, a browser-based inspection screen display user interface, and the steps of: 
1. A recognizer, comprising: a shared encoder configured to extract a feature of an input image in a source domain and a target domain; and a shared decoder configured to classify a class of an object included in the input image based on the feature of the input image, in the source domain and the target domain, wherein a set of object classes of the source domain and a set of object classes of the target domain differ from each other.
20. A non-transitory computer-readable medium storage medium storing instructions that, when executed by a computer, cause the processor to perform the method of claim 11.

Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the processor, memory device represents the implementation of the abstract idea on a computer using generic computer processing components.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  Furthermore, The claimed shared decoder and  shared encoder are computer components which are recited at a high level of generality in the field of invention and are merely invoked as tools to perform classify a class of an object process. Simply implementing the abstract idea on a generic computer is not a practical  application of the abstract idea
Another consideration is whether the claim limitations apply the abstract idea with a particular machine or effect a real-world transformation.  In this case, claim 1 does not recite any particular machine (other than the generic computer components with high level of generality), there is no real-world transformation.  For instance, claim 1 does not actually recite that particular manufacturing process steps are carried out to manufacture a particular product of any kind; it merely carries out the mental processes and populates the classify a class of an object  step “to be performed by a operator”.
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of generic processing, without reciting a particular technological process which was being improved.)   Here, claims 1, 11 and 20 do not recite carrying out any comparable improved technological process.  The claims do not even establish a particular field of use, since there is no recitation of what product is being manufactured, by what manufacturing process plan, using what operating steps.  There is no context provided in the claim which would limit the claims to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible manufacturing industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2 and 12 add the a first portion of the object classes of the target domain overlap the object classes of the source domain, and a second portion of the object classes of the target domain do not overlap the object classes of the source domain is part of the abstract idea.  Dependent claims 3 and 13 add a first common parameter for extracting the feature of the input image in the source domain and the target domain step which is part of the abstract idea.  Dependent claims 4 and 14 add a second common parameter for classifying the class of the object based on the feature of the input image, in the source domain and the target domains is also part of the abstract idea. The claimed shared decoder and  shared encoder are computer components which are recited at a high level of generality in the field of invention and are merely invoked as tools to perform classify a class of an object process. Simply implementing the abstract idea on a generic computer is not a practical  application of the abstract idea
 These claims are therefore rejected under 35 USC 101 analogously.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-14 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gouws et al. (US 2020/0342643).
Regarding Claim 1. Gouws  teaches a recognizer, comprising (fig. 1; [0087]), [0093]): 
a shared encoder (120: fig.1) configured to extract a feature ([0023]) of an input image in a source domain (102) and a target domain(104) ([0021]-[0023]); and 
a shared decoder (130: fig.1)configured to classify a class of an object included in the input image based on the feature of the input image, in the source domain (162: fig. 1) and the target domain(142: fig. 1; B1: fig. 4A; [0028]-[0030]; [0056]-[0059]), 
wherein a set of object classes of the source domain and a set of object classes of the target domain differ from each other(402, 404: fig. 4A;[0029]-[0030]; [0056]-[0057]).

Regarding Claims 2 and 12. Gouws  further teaches a first portion of the object classes of the target domain overlap the object classes of the source domain ((i):[0059],[0063]), and a second portion of the object classes of the target domain do not overlap the object classes of the source domain((ii):[0059], [0064]).

Regarding Claims 3 and 13. Gouws further teaches the shared encoder comprises a first common parameter for extracting the feature of the input image in the source domain and the target domain(i.e. 1024:[0022]- [0023], [0028], [0034]-[0035]).

Regarding Claims 4 and 14. Gouws further teaches the shared decoder comprises a second common parameter for classifying the class of the object based on the feature of the input image, in the source domain and the target domain (i.e. 256:[0024], [0030], [0034]-[0035]).

Regarding Claims 11 and 20. Gouws  teaches a method, comprising(fig. 1; [0087]), [0093]):
 extracting a feature of an input image([0023]) in a source domain (102) and a target domain(104) ([0021]-[0023]); 
classifying a class of an object included in the input image based on the feature of the input image, in the source domain (104) and the target domain(142: fig. 1; B1: fig. 4A; [0028]-[0030]; [0056]-[0059]); and outputting the class of the object, wherein a set of object classes of the source domain and a set of object classes of the target domain differ from each other(402, 404: fig. 4A;[0029]-[0030]; [0056]-[0057]).

---------------------------------------------------------Alternately------------------------------------
Claim(s) 1-4, 11-14 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. (Improving Multilingual Semantic Textual Similarity with Shared Sentence Encoder for Low-resource Languages, oct. 2018).

Regarding Claims 1, 11 and 20. Tang  teaches a recognizer, comprising (fig. 1): 
a shared encoder (shared encoder: fig.1) configured to extract a feature  of an input image in a source domain   and a target domain  (L1, L2 : fig. 1); and 
a shared decoder (shared decoder: fig.1)configured to classify a class of an object included in the input image based on the feature of the input image, in the source domain   and the target domain(L1 Vocabulary, L2 Vocabulary, self, bidirectional: fig. 1; sections: Shared Encoder Model Architecture, Shared Encoder Model Training), 
wherein a set of object classes of the source domain and a set of object classes of the target domain differ from each other(L1 Vocabulary, L2 Vocabulary: fig. 1; page 2-3, sections: Shared Encoder Model Architecture, Shared Encoder Model Training).

Regarding Claims 2 and 12. Tang  further teaches a first portion of the object classes of the target domain overlap the object classes of the source domain (bi directional translation: fig.1), and a second portion of the object classes of the target domain do not overlap the object classes of the source domain(self-translation: fig.1).

Regarding Claims 3 and 13. Tang further teaches the shared encoder comprises a first common parameter for extracting the feature of the input image in the source domain and the target domain(vocabulary: fig. 1).

Regarding Claims 4 and 14. Tang further teaches the shared decoder comprises a second common parameter for classifying the class of the object based on the feature of the input image, in the source domain and the target domain (translation: fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Umeda et al. (US 2021/0216818) disclose Simultaneous learning of a plurality of different tasks and domains, with low costs and high precision, is enabled. A learning unit 160, on the basis of learning data, uses a target encoder that takes data of a target domain as input and outputs a target feature expression, a source encoder that takes data of a source domain as input and outputs a source feature expression, a common encoder that takes data of the target domain or the source domain as input and outputs a common feature expression, a target decoder that takes output of the target encoder and the common encoder as input and outputs a result of executing a task with regard to data of the target domain, and a source decoder that takes output of the source encoder and the common encoder as input and outputs a result of executing a task with regard to data of the source domain, to learn so that the output of the target decoder matches training data, and the output of the source decoder matches training data.
b) Reza. Et al. (US 2020/0097554) disclose neural machine translation, “sequence-to-sequence learning” refers generally to a technique in which a model is trained to convert sequences from one domain, to sequences in another domain. In one example application, a source object, such as a sequence of words in a first language (e.g. English), is mapped to a target object, such as a sequence of words in a second language, using an encoder-decoder architecture. The encoder comprises a neural network that maps the sequence of words in the first language into a representation in a shared latent space that captures the meaning of the corresponding sentence; the decoder comprises a neural network that maps a representation in the shared latent space into the sequence of words in the second language. In this manner, machine translation computing systems can be trained (or learn) to translate sentences from one language to one or more other languages, with the representations in a shared latent space expressing intermediate, semantic representations of the sentences.
c) Bousmalies et al. (US 2019/0180136) disclose for processing images using an image processing neural network system. One of the system includes a shared encoder neural network implemented by one or more computers, wherein the shared encoder neural network is configured to: receive an input image from a target domain; and process the input image to generate a shared feature representation of features of the input image that are shared between images from the target domain and images from a source domain different from the target domain; and a classifier neural network implemented by the one or more computers, wherein the classifier neural network is configured to: receive the shared feature representation; and process the shared feature representation to generate a network output for the input image that characterizes the input image.
d) Valindria et al. (Multi-Modal Learning from Unpaired Images: Application to Multi-Organ Segmentation in CT and MRI, IEEE, 2018).
e) Niehues et al. (Exploiting Linguistic Resources for Neural Machine Translation Using Multi-task Learning, 2017)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864